--------------------------------------------------------------------------------

Exhibit 10.2
 
 





















CARMAX, INC.


RETIREMENT RESTORATION PLAN








Effective January 1, 2009


 
 

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009




 
 


TABLE OF CONTENTS
 
 

    Page 
INTRODUCTION
 
1
ARTICLE I
DEFINITIONS
2
 
1.01
Account
2
 
1.02
Administrator
2
 
1.03
Beneficiary
2
 
1.04
Board
2
 
1.05
Code
2
 
1.06
Committee
2
 
1.07
Company
3
 
1.08
Compensation
3
 
1.09
Eligible Employee
3
 
1.10
Employee
3
 
1.11
ERISA
3
 
1.12
Key Employee
3
 
1.13
Matching Contribution
4
 
1.14
Matching Contribution Account
4
 
1.15
Participant
4
 
1.16
Plan
4
 
1.17
Plan Compensation
4
 
1.18
Plan Year
4
 
1.19
Related Company
4
 
1.20
Retire
4
 
1.21
Retirement Contribution
4
 
1.22
Retirement Restoration Contribution
5
 
1.23
Retirement Restoration Contribution Account
5
 
1.24
Retirement Savings Plan
5
 
1.25
Salary Reduction Contribution
5
 
1.26
Salary Reduction Contribution Account
5
 
1.27
Salary Reduction Election
5
 
1.28
Spouse or Surviving Spouse
5
 
1.29
Termination of Employment
6
 
1.30
Totally and Permanently Disabled
6
 
1.31
Valuation Date
6
 
1.32
Year of Vesting Service
6
ARTICLE II
ELIGIBILITY AND PARTICIPATION
7
 
2.01
Eligibility Requirements
7
 
2.02
Participation in the Plan
7
 
2.03
Salary Reduction Election
7






 
 

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009









ARTICLE III
ACCOUNTS AND INVESTMENTS
8
 
3.01
Establishment of Accounts
8
 
3.02
Retirement Restoration Contributions
8
 
3.03
Salary Reduction Contributions
8
 
3.04
Matching Contributions
8
 
3.05
Investment Options and Allocation of Net Income/Loss
9
 
3.06
Vesting
9
ARTICLE IV
DISTRIBUTION
10
 
4.01
Payment of Benefits
10
 
4.02
Form of Distribution
10
 
4.03
Federal Income Tax Withholding
10
 
4.04
Discharge of Obligation
10
ARTICLE V
ADMINISTRATION
11
 
5.01
Administrator
11
 
5.02
Powers of Administrator
11
 
5.03
Benefit Claims Review Procedure
12
 
5.04
Administrative Costs
12
 
5.05
Fiduciary Discretion
12
ARTICLE VI
AMENDMENT AND TERMINATION OF THE PLAN
13
 
6.01
Amendment of the Plan
13
 
6.02
Termination of the Plan
13
ARTICLE VII
GENERAL PROVISIONS
14
 
7.01
No Guarantee of Employment
14
 
7.02
Unfunded Plan
14
 
7.03
Trust
14
 
7.04
Payments to Minors and Incompetents
14
 
7.05
Non-Alienation of Benefits
15
 
7.06
Headings and Subheadings
15
 
7.07
Use of Masculine and Feminine; Singular and Plural
15
 
7.08
Beneficiary Designation
15
 
7.09
Errors and Omissions
15
 
7.10
Governing Law
15
 
7.11
Omnibus Provisions
15
                                       

 
 


 
 

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009







INTRODUCTION


The CarMax, Inc., Retirement Restoration Plan is adopted effective January 1,
2009.  The purpose of the Plan is to supplement the benefits payable for a
select group of management or highly compensated employees of CarMax, Inc. and
its affiliates to the extent that retirement contributions are limited under the
CarMax, Inc., Retirement Savings Plan as a result of the application of sections
415 and 401(a)(17) of the Internal Revenue Code of 1986, as amended.  The Plan
is also intended to provide supplemental savings to eligible employees through a
program of salary reduction contributions (that are matched, in part, by
employer contributions in accordance with the terms of the Plan).  The Company
has determined that the adoption of the Retirement Restoration Plan will assist
in attracting and retaining those employees whose abilities and experience will
contribute to its continued success.


The Plan is intended to be a plan that is unfunded and maintained by the Company
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees as described in the Employee
Retirement Income Security Act of 1974, as amended.  The Plan also is intended
to satisfy the requirements of Code section 409A.  All questions concerning the
Plan should be interpreted in light of the Company’s intention to conform to the
applicable requirements of ERISA and Code section 409A.


 
1

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






ARTICLE I


DEFINITIONS




1.01  
Account



Account means the account or bookkeeping record reflecting a Participant’s
interest in the Plan.  A Participant may have several Accounts under the Plan,
including a Salary Reduction Contribution Account, a Matching Contribution
Account and a Retirement Restoration Contribution Account.  When the term
“Account” is used without modification, it means the sum of all the
Participant’s Plan Accounts.


1.02  
Administrator



Administrator means the committee appointed as Administrator by the Chief
Financial Officer in accordance with Article V.


1.03  
Beneficiary



Beneficiary means the person or entity specified by a Participant by the method
prescribed by the Administrator for that purpose.  If a Participant does not
designate a Beneficiary or if the designated Beneficiary predeceased the
Participant or is not in existence on the date of the Participant’s death, then
Beneficiary means the Participant’s Surviving Spouse, or if there is no
Surviving Spouse, the executor(s) or administrator(s) of the Participant’s
estate.


1.04  
Board



Board means the Board of Directors of CarMax, Inc.


1.05  
Code



Code means the Internal Revenue Code of 1986, as amended, or any subsequently
enacted federal revenue law.  A reference to a particular section of the Code
shall include a reference to any regulations issued under the section and to the
corresponding section of any subsequently enacted federal revenue law.


1.06  
Committee



Committee means the Compensation and Personnel Committee of the Board.


 
2

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009








1.07  
Company



Company means CarMax, Inc., and all of its Related Companies, subsidiaries and
divisions except for those Related Companies, subsidiaries and divisions whose
employees or segments thereof have not been designated to be included in this
Plan.  Where only a segment of a Related Company’s, subsidiary’s or division’s
employees has been designated for coverage hereunder, “Company” applies to such
Related Company, subsidiary or division only as it relates to such entity’s
employees eligible for coverage.


1.08  
Compensation



Compensation means “Compensation,” as defined under the Retirement Savings Plan,
without regard to the subsections of the Retirement Saving Plan “Compensation”
definition:


(a)           that relate to top-heavy rules and anti-discrimination rules; and


(b)           that impose the limits prescribed and adjusted by Code section
401(a)(17) and 415(d).


1.09  
Eligible Employee



Eligible Employee means an Employee who is a member of a select group of
management or highly compensated employees of the Company.


1.10  
Employee

 
Employee means a person employed by the Company as a common law employee on the
Company’s U.S. payroll.  It is expressly intended that persons not employed as
common law employees on the Company’s U.S. payroll are to be excluded from
participation in the Plan, even if a court or administrative agency determines
that such individuals are common law employees.  The term “Employee” shall not
include independent contractors or leased employees within the meaning of Code
section 414(n)(2).
 
1.11  
ERISA

 
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time and as construed, interpreted and modified by regulations or
rulings.


1.12  
Key Employee

 
Key Employee means a Participant who, as of December 31st of a calendar year,
meets the requirements of Code section 416(i)(1)(A)(i), (ii) or (iii) applied in
accordance with the regulations thereunder and disregarding Code section
416(i)(5).  A Participant who meets the criteria in the preceding sentence will
be considered a Key Employee for purposes of the Plan for the 12-month period
commencing on the next following April 1.


 
3

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009








1.13  
Matching Contribution

 
Matching Contribution means any unfunded matching contribution allocation made
for the benefit of the Participant by the Company under Plan section 3.04.
 
1.14  
Matching Contribution Account

 
Matching Contribution Account means the account or bookkeeping record reflecting
the Matching Contributions made on behalf of a Participant.


1.15  
Participant

 
Participant means an Eligible Employee who satisfies the requirements of Article
II.


1.16  
Plan



Plan means the CarMax, Inc. Retirement Restoration Plan.


1.17  
Plan Compensation



Plan Compensation means the excess (if any) of (a) the Participant’s
Compensation for the Plan Year over (b) the annual tax-qualified plan
compensation limitation set forth under Code section 401(a)(17), as adjusted for
that Plan Year.


1.18  
Plan Year



Plan Year means the annual period beginning on January 1 and ending on December
31.


1.19  
Related Company



Related Company means any corporation which, when considered with the Company,
would constitute a controlled group of corporations within the meaning of Code
section 1563(a), determined without regard to Code sections 1563(a)(4) and
1563(e)(3)(C) or any entity, whether or not incorporated which, when considered
with the Company, would constitute a controlled group in accordance with Code
section 414(c) and regulations promulgated thereunder.


1.20  
Retire



Retire means a Termination of Employment by a Participant at or after age 65,
other than due to death.


1.21  
Retirement Contribution



Retirement Contribution means “Retirement Contribution,” as defined under the
Retirement Savings Plan.


 
4

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






1.22  
Retirement Restoration Contribution

 
Retirement Restoration Contribution means the Company’s unfunded contribution to
a Participant’s Account as provided in Plan section 3.02.


1.23  
Retirement Restoration Contribution Account

 
Retirement Restoration Contribution means the account or bookkeeping record
reflecting the Retirement Restoration Contributions made on behalf of a
Participant.


1.24  
Retirement Savings Plan

 
Retirement Savings Plan means the CarMax, Inc., Retirement Savings Plan, as in
effect on January 1, 2009, and as subsequently amended for the applicable time.


1.25  
Salary Reduction Contribution



Salary Reduction Contribution means a Participant’s elective deferrals made at
the election of the Participant pursuant to Plan section 2.03.


1.26  
Salary Reduction Contribution Account



Salary Reduction Contribution Account means the account or bookkeeping record
reflecting the Participant’s Salary Reduction Contributions.


1.27  
Salary Reduction Election

 
Salary Reduction Election means the deferral election made by a Participant
pursuant to Plan section 2.03.


1.28  
Spouse or Surviving Spouse



Spouse or Surviving Spouse means the person to whom the Participant is legally
married as determined under federal law and under the laws of the state of his
domicile, on his death or on the date benefits are paid, whichever is earlier.


 
5

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009








1.29  
Termination of Employment

 
Termination of Employment means a Participant’s separation from service from the
Company, whether an Employee Retires or through any other termination of
employment, within the meaning of Code section 409A and Treasury Regulations
thereunder.


1.30  
Totally and Permanently Disabled



Totally and Permanently Disabled means the Participant is (a) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under a disability plan covering employees of the
Company.


1.31  
Valuation Date

 
Valuation Date means any day that the New York Stock Exchange is open for
business.


1.32  
Year of Vesting Service



Year of Vesting Service means each Plan Year for which an Employee is entitled
to a Year of Vesting Service in accordance with and subject to the rules set
forth in the Retirement Savings Plan.




 
6

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






ARTICLE II


ELIGIBILITY AND PARTICIPATION




2.01  
Eligibility Requirements



An individual shall become a Participant in the Plan as of the first day of the
first Plan Year in which such individual is an Eligible Employee whose
Compensation for such Plan Year exceeds the compensation dollar limit imposed
under Code section 401(a)(17) (for example, $230,000 for calendar year 2008).


2.02  
Participation in the Plan



(a)           An Eligible Employee who wishes to make Salary Reduction
Contributions under the Plan must submit a Salary Reduction Election to the
Administrator in accordance with the procedures set forth in Plan section 2.03.


(b)           Each Eligible Employee and Participant must correctly disclose to
the Administrator all requested information necessary for the administration of
the Plan.


(c)           A Participant shall continue to be a Participant of the Plan until
the date that he is no longer entitled to benefits under the Plan.


2.03  
Salary Reduction Election



(a)           Amount of Salary Reduction Contributions.  A Participant may elect
to defer a percentage (in one percent (1%) increments) of his Plan Compensation
under the Plan up to the maximum percentage announced by the Administrator each
Plan Year.


(b)           Elections.  Except as provided in Plan section 2.03(c), a
Participant may make an election to defer Plan Compensation for a Plan Year only
if such election is made no later than December 31 of the prior Plan Year, or by
such earlier date as may be announced by the Administrator.  Such Salary
Reduction Election shall remain in effect for the entire Plan Year and for all
subsequent Plan Years until the Participant revokes such election or timely
files a new Salary Reduction Election applicable to subsequent Plan Years.  Each
Salary Reduction Election shall be made on a form provided by the Administrator
and shall specify such additional information as the Administrator may require.


(c)           First Year of Eligibility.  In the first Plan Year in which an
Eligible Employee becomes eligible to participate in the Plan, the Eligible
Employee must make an initial Salary Reduction Election within 30 days after he
becomes eligible to participate in the Plan.  Such Salary Reduction Election
shall only be valid with respect to Compensation paid for services rendered
after the date of the initial deferral election.


 
7

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






ARTICLE III


ACCOUNTS AND INVESTMENTS




3.01  
Establishment of Accounts



The Administrator shall establish and maintain a Salary Reduction Contribution
Account, a Matching Contribution Account and a Retirement Restoration
Contribution Account for each Participant in the Plan.  As required for
appropriate recordkeeping, the Administrator may establish and name subaccounts
for each Participant.


3.02  
Retirement Restoration Contributions



If a Retirement Contribution is declared under the Retirement Savings Plan for a
Plan Year, as soon as practicable after the end of such Plan Year, the Company
shall credit to the Participant’s Retirement Restoration Contribution Account an
amount equal to (a) the percentage declared under the Retirement Savings Plan
for purposes of calculating that Participant’s Retirement Contribution, if any,
times (b) the Participant’s Plan Compensation.  A Participant will not receive a
Retirement Restoration Contribution for a Plan Year unless the Participant
receives a Retirement Contribution for a Plan Year.  A Participant must be
employed on the last day of such Plan Year to be eligible for a Retirement
Restoration Contribution except in the case of a Participant who has died, or
who has Retired after completing 1,000 Hours of Service (for purposes of the
Retirement Savings Plan), during the Plan Year.


3.03  
Salary Reduction Contributions



If a Participant makes a Salary Reduction Election under Plan section 2.03 for a
Plan Year, the Company shall credit to the Participant’s Salary Reduction
Contribution Account each pay period an amount equal to the amount of Plan
Compensation deferred pursuant to such Participant’s Salary Reduction Election.
 
3.04  
Matching Contributions



A Participant who makes a Salary Reduction Contribution and who has completed at
least one Eligibility Computation Period (as defined in the Retirement Savings
Plan) shall be entitled to a Matching Contribution with respect to such Salary
Reduction Contribution.  The amount of such Matching Contribution shall be equal
to fifty percent (50%) of a percentage (as announced by the Administrator) of
such Salary Reduction Contribution for such Plan Year, but not to exceed five
percent (5%) of such Salary Reduction Contribution for the Plan Year.




 
8

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






3.05  
Investment Options and Allocation of Net Income/Loss



(a)           A Participant shall select investment options at the time he files
an application to become a Participant (any such selections shall be in
increments of one percent (1%)).  If a Participant does not select the funds in
which his Account shall be invested, his Account shall be invested in the manner
determined by the Administrator or, if no such determination is announced, in
the applicable default investment fund or funds under the Retirement Savings
Plan.  A Participant may change his investment options on a daily basis.


(b)           As of each Valuation Date, the Company shall credit to each
Participant electing investment in a fund, the net income (or loss), including
all realized and unrealized gains and losses, of that fund since the last
Valuation Date attributable to his Account, according to the ratio of the
portion of each Participant’s Account invested in that fund as of the day
immediately following the last Valuation Date, less any withdrawals or transfers
since such date, to the sum of all portions of the Participants’ Account
balances invested in that fund, similarly determined.


(c)           All investments under this Plan section are deemed investments
used solely for measurement of the value of a Participant’s Account.


3.06  
Vesting



(a)           Salary Reduction Contribution Account.  A Participant shall at all
times have a one hundred percent (100%) vested, nonforfeitable interest in his
Salary Reduction Contribution Account.


(b)           Matching Contribution and Retirement Restoration Contribution
Accounts. A Participant who dies or Retires shall have a one hundred percent
(100%) vested, nonforfeitable interest in his Matching Contribution and
Retirement Restoration Contribution Accounts.  Otherwise, a Participant shall
have a one hundred percent (100%) vested, nonforfeitable interest in his
Matching Contribution and Retirement Restoration Contribution Accounts only
after he has completed three Years of Vesting Service with the Company.  Prior
to the vesting events described in this Plan section 3.06, a Participant’s
Matching Contribution and Retirement Restoration Contribution Accounts shall be
entirely forfeitable.






 
9

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






ARTICLE IV


DISTRIBUTIONS




4.01  
Payment of Benefits



(a)           In the event of a Participant’s Termination of Employment
(including due to death) or Total and Permanent Disability, the Plan shall pay
the Participant or his Beneficiary, as the case may be, the total vested value
of the Participant’s Account.  Such payment shall be made within sixty (60) days
following (i) the Participant’s Termination of Employment, (ii) death or (iii)
the date such Participant is determined to be Totally and Permanently Disabled.


(b)           Notwithstanding Plan section 4.01(a), if required by Code section
409A, for a Participant who is entitled to a distribution upon Termination of
Employment other than due to death or Total and Permanent Disability, and who is
a Key Employee on the date of his Termination of Employment, the Plan shall pay
the Participant the total vested value of the Participant’s Account on the first
day of the month following the six-month anniversary of such Participant’s
Termination of Employment.


4.02  
Form of Distribution



Payment shall be made from the Plan to a Participant or Beneficiary in a single
sum in cash.


4.03  
Federal Income Tax Withholding



Participants and, if applicable, Beneficiaries shall be provided with proper
notice and election forms for the purpose of withholding Federal income tax from
distributions from the Plan in accordance with Code section 3405.


4.04  
Discharge of Obligation



Payment of the value of the Participant’s Account under this Article shall
discharge the Company’s obligation to the Participant or his Beneficiary.






 
10

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






ARTICLE V


ADMINISTRATION




5.01  
Administrator



(a)           The Plan will be administered by the Administrator.  The Committee
shall monitor the performance of the Administrator appointed to administer the
Plan.


(b)           The Company’s Chief Financial Officer shall appoint a committee to
perform the day-to-day functions of administering the Plan and to function as
the Administrator of the Plan.  A Participant may be appointed to serve on such
committee.  Except as may be directed by the Company, no person serving as
Administrator will receive any compensation for his services as Administrator.


5.02  
Powers of Administrator



The Administrator will have full power and discretion to administer the Plan,
including as to all of its details, including the power to decide Plan benefit
claims.  For this purpose, the Administrator’s power will include, but will not
be limited to, the following authority:


(a)           to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan or as required
to comply with applicable law;


(b)           to interpret the Plan, its interpretation thereof in good faith to
be final and conclusive as to any Employee, former Employee, Participant, former
Participant and Beneficiary;


(c)           to decide all questions concerning the Plan, including whether a
payment of Plan benefits is due;


(d)           to compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan, and to determine the person or persons to whom such benefits will
be paid;


(e)           to authorize the payment of Plan benefits;


(f)           to keep such records and submit such filings, elections,
applications, returns or other documents or forms as may be required under the
Code and applicable regulations, or under state or local law and regulations;
and


(g)           to appoint such agents, counsel, accountants, consultants and
record keepers as may be required to assist in administering the Plan.


 
11

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009








5.03  
Benefit Claims Review Procedure



(a)           Any claim by a Participant or his Beneficiary (hereafter the
“Claimant”) for benefits shall be submitted in writing to the
Administrator.  The Administrator shall be responsible for deciding whether such
claim is payable, or the claimed relief otherwise is allowable, in its
discretion under the provisions and rules of the Plan (a “Covered Claim”) and in
accordance with the requirements of ERISA and Department of Labor regulations
thereunder.  The Committee shall be responsible for providing a full review of
the Administrator’s decision with regard to any claim, upon a written request by
the Claimant.


(b)           Each Claimant or other interested person shall file with the
Administrator or the Committee such pertinent information as the Administrator
or the Committee may specify, and in such manner and form as the Administrator
or the Committee may specify; and, such person shall not have any rights or be
entitled to any benefits, or further benefits, hereunder, as the case may be,
unless the required information is filed by the Claimant or on behalf of the
Claimant.  Each Claimant shall supply, at such times and in such manner as may
be required, written proof that the benefit is covered under the Plan.  If it is
determined that a Claimant has not incurred a Covered Claim or if the Claimant
shall fail to furnish such proof as is requested, no benefits, or no further
benefits, hereunder, as the case may be, shall be payable to such Claimant.


5.04  
Administrative Costs



All reasonable costs incurred in the administration of the Plan shall be paid by
the Company.


5.05  
Fiduciary Discretion



In discharging the duties assigned to it under the Plan, the Committee, the
Administrator and each other fiduciary with respect to the Plan has the
discretion to: interpret the Plan; adopt, amend and rescind rules and
regulations pertaining to its duties under the Plan; and to make all other
determinations necessary or advisable for the discharge of its duties under the
Plan.  Each fiduciary’s discretionary authority is absolute and exclusive if
exercised in a uniform and nondiscriminatory manner with respect to similarly
situated individuals.  The express grant in the Plan of any specific power to a
fiduciary with respect to any duty assigned to it under the Plan must not be
construed as limiting any power or authority of the fiduciary to discharge its
duties.  A fiduciary’s decision is final and conclusive unless it is established
that the fiduciary’s decision constituted an abuse of its discretion, and no
Plan benefits shall be paid to any Claimant unless the Administrator or the
Committee shall determine, in its sole discretion, that such benefits are due.




 
12

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






ARTICLE VI


AMENDMENT AND TERMINATION OF THE PLAN




6.01  
Amendment of the Plan



The Company shall have the right by action of the Committee or its delegate to
modify, alter or amend the Plan in whole or in part, provided that any such
action shall not, in any way, retroactively reduce any benefit to a Participant
or Beneficiary (to the extent that such benefit was accrued and vested prior to
such amendment or modification).


6.02  
Termination of the Plan



The Company reserves the right to terminate the Plan at any time by action of
its Board or its delegate provided that any such action shall not, in any way,
retroactively reduce any benefit to a Participant or Beneficiary (to the extent
that such benefit was accrued and vested prior to such termination).  Any
termination of the Plan must satisfy the requirements of Code section 409A.




 
13

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






ARTICLE VII


GENERAL PROVISIONS




7.01  
No Guarantee of Employment



The Plan shall not be deemed to constitute a contract between the Company and
any Participant or to be consideration or an inducement for the employment of
any Participant of the Company.  Nothing contained in the Plan shall be deemed
to give any Participant the right to be retained in the service of the Company
or to interfere with the rights of the Company to discharge or to terminate the
service of any Participant at any time without regard to the effect such
discharge or termination may have on any rights under the Plan.


7.02  
Unfunded Plan



All Plan Participants and Beneficiaries are general unsecured creditors of the
Company with respect to the benefits due hereunder and the Plan constitutes a
mere promise by the Company to make benefit payments in the future.  It is the
intention of the Company that the Plan be considered unfunded for tax purposes.


7.03  
Trust



The Company may, but is not required to, establish a grantor trust which may be
used to hold assets of the Company which are maintained as reserves against the
Company’s unfunded, unsecured obligations hereunder.  Such reserves shall at all
times be subject to the claims of the Company’s creditors.  To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Company’s obligation hereunder, then such obligation of the
Company shall be reduced to the extent such assets are utilized to meet its
obligations hereunder.  Any such trust and the assets held thereunder are
intended to conform in substance to the terms of the model trust described in
Revenue Procedure 92-64.


7.04  
Payments to Minors and Incompetents



If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is deemed so by the Administrator or is adjudged to be legally
incapable of giving valid receipt and discharge for such benefits, benefits will
be paid to such person as the Administrator might designate.  Such payments
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.




 
14

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






7.05  
Non-Alienation of Benefits



To the extent permitted by law, no benefit payable under the Plan will be
subject in any manner to anticipation, assignment, garnishment or pledge.  Any
attempt to anticipate, assign, garnish or pledge the same will be void and no
such benefits will be made in any manner liable for or subject to the debts,
liabilities, engagements or torts of any Participants.


7.06  
Headings and Subheadings



The headings and subheadings in this Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.


7.07  
Use of Masculine and Feminine; Singular and Plural



In the construction of the Plan the masculine shall include the feminine and the
singular the plural in all cases where such meanings are indicated by the
context.


7.08  
Beneficiary Designation



At the time of enrollment in the Plan, each Participant must designate a
Beneficiary to receive settlement of his Plan account in the event of his death
during employment.  A Participant may, from time to time, change a Beneficiary
or Beneficiaries under the Plan.  In the event that no designated Beneficiary is
surviving at the time of the Participant’s death, settlement under the Plan will
be made as provided in Plan section 1.03.


7.09  
Errors and Omissions



In the event an innocent error or omission is discovered in the operation or
administration of the Plan, the Administrator or the Committee may make such
equitable adjustments that it deems necessary or desirable to correct the error
or omission.


7.10  
Governing Law



Except as otherwise provided by federal law, the provisions of this Plan shall
be construed and enforced according to Virginia laws, and all of the provisions
of the Plan shall be administered in accordance with the laws of the
Commonwealth of Virginia.


7.11  
Omnibus Provisions



(a)           Any benefit, payment or other right provided by the Plan shall be
provided or made in a manner, and at such time, in such form and subject to such
election procedures (if any), as complies with the applicable requirements of
Code section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation,


 
15

--------------------------------------------------------------------------------

 
CarMax, Inc.
Retirement Restoration Plan
Effective January 1, 2009






deferring payment until the occurrence of a specified payment event described in
Code section 409A(a)(2).  Notwithstanding any other provision hereof or document
pertaining hereto, the Plan shall be so construed and interpreted to meet the
applicable requirements of Code section 409A to avoid a plan failure described
in Code section 409A(a)(1).


(b)           It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of Code
section 409A (including any transition or grandfather rules thereunder).  The
Company is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply with the
requirements of Code section 409A (including any transition or grandfather rules
thereunder) and to declare any election, consent or modification thereto void if
non-compliant with Code section 409A.




* * * * *


IN WITNESS WHEREOF, the Company has caused this Plan to be executed on October
21, 2008 and effective as of the 1st day of January, 2009.

CARMAX, INC.




By:          /s/ Keith D. Browning
Keith D. Browning
Executive Vice President and
Chief Financial Officer


 
 
 
 
 
 
 
16